Citation Nr: 1043756	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-09 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In June 2008, the Veteran submitted additional evidence, 
accompanied by a waiver of RO review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  Information concerning the VCAA was provided to the 
Veteran by correspondence dated in June 2005.  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Dingess notice was provided in a March 2006 letter.

On July 13, 2010, VA amended its rules for adjudicating 
disability compensation claims for posttraumatic stress disorder 
(PTSD) contained at 38 CFR § 3.304(f) to relax the evidentiary 
standard for establishing the required in-service stressor in 
certain cases.  This revision added to the types of claims the VA 
will accept through credible lay testimony alone, as being 
sufficient to establish occurrence of an in-service stressor 
without undertaking other development to verify the Veteran's 
account.  

The primary result of the amendment of 38 CFR § 3.304(f) was the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that:  (1) A VA psychiatrist or 
psychologist, or contract equivalent, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD; (2) 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.  VA TL 10-05 (July 
16, 2010).

Specific to PTSD claims under which the new § 3.304(f)(3) may be 
applicable, if review of an application for benefits discloses a 
compensation claim for PTSD and the Veteran's DD-Form 214 
verifies service in a location that would involve "hostile 
military or terrorist activity" as evidenced by such awards as 
an Iraq Campaign Medal, Afghanistan Campaign Medal, or Vietnam 
Service Medal, this evidence would be sufficient to schedule the 
Veteran for a VA psychiatric examination.  VA TL 10-05 (July 16, 
2010).

Service personnel records show that the Veteran was transferred 
to the U.S. Army Pacific in July 1967, and assigned to the 58th 
Transportation Company.  The records show that he served in 
Vietnam from December 1967 to July 1968.  While in Vietnam, his 
military occupational specialties  (MOS) included Transportation 
Supply and Parts specialist (76H20), and a squad leader for Motor 
Transport Operations (64C40).  Among the awards he received was 
the Vietnam Service Medal.

The Veteran supplied a PTSD questionnaire where he listed six in-
service stressors: (1) In March, April, or May 1968 he attempted 
to help a small Vietnamese boy, only to find that the boy was 
fatally injured; (2) In December 1967 or January 1968 a Sergeant 
Vazquez, of the 58th Transportation Company, was shot in the 
chest and killed while at the water point for his camp; (3)  In 
December 1967, around the time Bob Hope was putting on a show for 
the troops, a helicopter crashed, killing all on board; (4) In 
January 1968, the "Ammo dump" near the town of Phu Ton was hit 
and the Veteran was sent alone to see if any of the loaded trucks 
could be taken out of the town; (5) In January or February of 
1968 he was in a town called Qui Nhon, which was taking heavy 
attacks, and he had to take a truck and deliver gas to the troops 
stationed there; and (6)  In the early part of 1968 he was part 
of a convoy where the lead truck hit a landmine, killing those on 
board.

A Personnel Information Exchange System (PIES) request to verify 
the Veteran's stressors did not find a Sergeant Vazquez that was 
killed in December 1967 or January 1968.  They did find that 
eight enemy soldiers entered the compound in January 1968, 
damaging many structures and injury one soldier.  They could not 
find evidence of a helicopter crash in Phy Cat during a Bob Hope 
Christmas show.  They noted that an Ammunition Supply Dump in Qui 
Nhon was attacked in January and February 1968, but could not 
place the Veteran in Qui Nhon on those days.  

A Board search of the Vietnam virtual wall (www.VirtualWall.org) 
found that a Sergeant Juan Vazquez, of the 58th Transportation 
Company, was killed in Vietnam in February 1968.  An additional 
internet article was found which provided a first-hand account of 
Sergeant Vazquez's death, including that he was shot in the chest 
while filling a water truck.  The first-hand account noted that 
the camp was then renamed Camp Vazquez, in the Sergeant's honor.  
The virtual wall page and first-hand article have been printed 
and added to the claims file.

VA treatment records show that the Veteran was receiving 
treatment for PTSD, dysthymia, and a psychotic disorder, not 
otherwise specified.  He received counseling, group therapy, and 
prescription medication to treat his PTSD.  As the evidentiary 
standard in 38 C.F.R. § 3.304 requires that a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirm that the claimed stressor(s) is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, on remand, the Veteran should be 
afforded a VA Initial PTSD examination.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the revision of 38 C.F.R. 
§ 3.304(f), the AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).

2.  The AMC /RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA that 
treated the Veteran for PTSD since 2005.  
After the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

3.  After the above actions have been 
completed, the Veteran should be afforded a 
VA PTSD examination.  All indicated tests 
and studies are to be performed, and a 
comprehensive social, educational and 
occupational history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.   The examination 
must be conducted following the protocol in 
VA's Disability Worksheet for VA Initial 
Posttraumatic Stress Disorder Examination.  
In addition to the other information 
provided in the examination report, the 
psychiatrist or psychologist should 
specifically state whether or not the 
claimed stressor is related to the 
Veteran's fear of hostile military or 
terrorist activity.  If the examiner 
opines that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


